§

ease 1§17'@§'00548-%€ Dmr§§nlea§/n/§Q 2299 1 02 2
ii 2».. .‘
' § §§§i§§::'§§§v§§§u§

 

 

l `.
§§ §§§§:z.§::"§“§§eu§en§_2§:§ §“§§§§ §§
UN§TED sTATas DrsTRIC'r CoURT §§§:»oti -z'§: __Mr.i.”M M/j?
soUTnaRN DIsTRIcT on NEW YoRK § it 1 2 g_";i_§; [__';}/ 15 . ,_ §§
~ ------ ---- ------ X §§ 1552 -_; _;r ;;:'.';;; .1!`5 f-'-l»`i`i`-"--'~ `
UNITED sTA'rEs on AMERICA
s_z 17 cr. 548 (PAC)
_v_
oRDER
JosHUA A§:)AM scnULTE,
Defendant.
__ ___________________ X

 

HONORABLE PAUL A. CROTTY, United States District Judge:

On March 26, 2019, defendant requested that the Court order that six search warrants,
issued in 2017, and the affidavits in support of the search Warrants, are no longer subject to the
Court’s protective order, dated September 18, 2017. Defendant cites the passage of time and
asserts that “the time for investigation is long gone” in support of his request Seco_ndly, the
defendant requests that the Court order the Government to review all documents that are marked
confidential to ensure that there is still good cause for such designation

The Court denies the request to exclude the search Warrants and affidavits in support
from the protective order. With regard to the confidential documents, the defendant should
prepare a list of the confidential documents it is concerned about and then meet and confer With
the government to resolve any disputes concerning the continuing confidentiality designation of
any document

The September, 2017 protective order, Which the defendant signed, and pursuant to
Which he obtained the search Warrants and affidavits in support, provides that the order is
necessary to protect on-going investigations, the safety of others and national security. I-Iaving

signed the protective order, the defendant is not free to walk away from his agreement U.S. ex

Case 1:17-cr-00548-PAC Document 87 Filed 04/15/19 Page 2 of 2

rel. Reillv v. New Enaland Teamsters and Trucking lndustrv Pension Fund, 737 F.Zd 1274, 1278
(Zd Cir. l984). lt is clear that the search warrants and affidavits in support have been properly
designated as “USG-Confldentia .” The materials describe the lntelligence Agency’s use of
computers in its intelligence gathering operations Surely this impacts the national security

interests of the country.

With regard to defendant’s assumption that “time is up” and the “investigatiou is over,”
that appears to be premature The Government represents that its investigation is continuing
Purthermore, it is not for the defendant to specify or declare when a government investigation is
concluded Defendant has the ability to prepare Whatever defense might spring from the search
Warrants and affidavits in support There is no evidence or argument that defendant’s ability to
defend against the charges pending against him would be aided or assisted in any Way by the
public disclosure to any third parties of the sensitive materials contained in the search warrants

and affidavits
rl"he request for modification of the protective order is DENIED.

Dated: New York, New York
April 15, 2019

SO ORDERED

%/%127
PAUL A. CRonY
United States District Judge

